Exhibit 10.4



 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS DOCUMENT NOR
THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL
(WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND REASONABLY APPROVED BY THE
COMPANY), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

CONVERTIBLE PROMISSORY NOTE

 

November ___, 2014

 

$————.00

 

FOR VALUE RECEIVED, NuGene, Inc., a California corporation (the “Company”),
hereby promises to pay to the order of _______________________________, or its
successors or assigns ( the “Holder”), the principal amount of ——————— and
00/100 United States Dollars (US$—————.00) on or prior to the date that is 180
days after the date hereof or such earlier or later date as is set forth in the
Subscription Agreement defined below (the “Maturity Date”), and to pay interest
on the unpaid principal balance hereof at the six month London Interbank Offered
Rate (LIBOR), plus one percent per annum (the “Applicable Rate”) calculated at
and commencing as of the date the proceeds hereunder are funded to the Company
(the “Funding Date”), in accordance with the terms hereof. This Convertible
Promissory Note (this note, and all modifications, extensions, future advances,
supplements, and renewals thereof, and any substitutions therefor, hereinafter
referred to as the “Note”) shall be payable in accordance with the terms set
forth below. This Note is one of several notes in the aggregate principal amount
of $375,000, and the “Note” referenced in that certain Subscription Agreement
executed on the date hereof by and between the Company and the Holder (the
“Subscription Agreement”). This Note is subject to the terms and conditions
contained in the Subscription Agreement and, notwithstanding anything herein to
the contrary, the terms of the Subscription Agreement shall in all respects
govern and supersede over the terms of this Note. Any term not defined herein
shall have the meaning set forth in the Subscription Agreement.

 

1

 

 

1.           Payments of Principal and Interest.

 

(a)          Payment of Principal. The principal amount of this Note shall be
paid to the Holder on or prior to the Maturity Date.

 

(b)          Payment of Interest. Interest on the unpaid principal balance of
this Note shall accrue at the Applicable Rate commencing on the Funding Date.
Interest shall be computed on the basis of a 365-day year and paid for the
actual number of days elapsed. Accrued and unpaid interest under this Note shall
be paid in full on the Maturity Date. Any accrued but unpaid interest shall be
converted as set forth herein.

 

(c)          Payment of Default Interest. Any amount of principal or interest on
this Note which is not paid when due shall bear interest from the date due until
such past due amount is paid at a rate of interest equal to the Applicable Rate
plus five percent (5%) per annum (the “Default Rate”).

 

(d)          General Payment Provisions. All payments of principal and interest
on this Note shall be made in lawful money of the United States of America by
certified bank check or wire transfer to such account as the Holder may
designate by written notice to the Company in accordance with the provisions of
this Note. Whenever any amount expressed to be due by the terms of this Note is
due on any day which is not a Business Day, the same shall instead be due on the
next succeeding Business Day. For purposes of this Note, “Business Day” shall
mean any day other than a Saturday, Sunday or a day on which commercial banks in
the State of California are authorized or required by law or executive order to
remain closed.

 

(e)          Prepayment. At any time prior to the Maturity Date and/or the
Conversion Date, the Company may pre-pay this Note in full or in part without
penalty. Upon prepayment of this Note in full, the Holder shall have no further
rights under this Note (except for such rights that may specifically survive the
payment of the Note), including no rights of conversion.

 

2. Conversion of Note.

 

(a)          Mandatory Conversion. The unpaid principal and accrued and unpaid
interest on the Note shall automatically convert into shares of common stock of
NewcoNG (the “NewcoNg Common Stock”) upon the consummation of the issuance and
sale by the Company of Common Stock pursuant to the Placement so that together
with the proceeds to the Company from the Notes, the Company receives or will
have received on aggregate of $2,000,000 in equity capital. The conversion price
per share of NewcoNg Common Stock shall be equal to the price per share in the
Placement. The number of shares into which the Note is convertible are referred
to herein as the “Conversion Shares”. The Company shall notify the Holder in
writing of the consummation of the Placement and within two (2) Business Days
after consummation of the Placement (the “Closing”), the Company shall instruct
its transfer agent to issue and surrender to a nationally recognized overnight
courier for delivery to the address specified by Holder, a certificate,
registered in the name of the Holder, for the number of Conversion Shares to
which the Holder shall be entitled.

 

2

 

 

 

(1)         Record Holder. The person or persons entitled to receive the shares
of NewcoNg Common Stock issuable upon a conversion of this Note shall be treated
for all purposes as the record holder(s) of such shares of NewcoNg Common Stock
as of the Conversion Date.

 

(2)         Transfer Taxes. The issuance of certificates for shares of the
NewcoNg Common Stock on conversion of this Note shall be made without charge to
the Holder hereof for any documentary stamp or similar taxes, or any other
issuance or transfer fees of any nature or kind that may be payable in respect
of the issue or delivery of such certificates, any such taxes or fees, if
payable, to be paid by the Company.

 

(b)          Adjustments to Conversion Price. If, at any time while this Note is
outstanding other than a transaction with NewcoNG: (i) the Company effects any
merger or consolidation or business combination of the Company with or into
another Person, (ii) the Company effects any sale of all or substantially all of
its assets in one transaction or a series of related transactions, (iii) any
tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (iv) the
Company effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then upon any subsequent conversion of this Note,
the Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one (1) share of Common Stock (the “Alternate
Consideration”). For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one (1) share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Conversion Price among the Alternate Consideration
in a reasonable manner reflecting the relative value of any different components
of the Alternate Consideration. If holders of Common Stock are given any choice
as to the securities, cash or property to be received in a Fundamental
Transaction, then the Holder shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of this Note following such
Fundamental Transaction. To the extent necessary to effectuate the foregoing
provisions, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new note consistent with the foregoing
provisions and evidencing the Holder’s right to convert such note into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section and insuring that
this Note (or any such replacement security) will be similarly adjusted upon any
subsequent transaction analogous to a Fundamental Transaction.

 

3

 

 

3.           Voting Rights. The Holder shall have no voting rights under this
Note, except as required by applicable law, and as expressly provided in this
Note.

 

4.           Defaults and Remedies.

 

(a)          Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” hereunder: (i) the Company shall fail to
pay any installment of interest, principal or other sums due under this Note
within ten (10) business days of when any such payment shall be due and payable;
(ii) the Company makes an assignment for the benefit of creditors; (iii) any
order or decree is rendered by a court which appoints or requires the
appointment of a receiver, liquidator or trustee for the Company, and the order
or decree is not vacated within sixty (60) days from the date of entry thereof;
(iv) any order or decree is rendered by a court adjudicating the Company
insolvent, and the order or decree is not vacated within sixty (60) days from
the date of entry thereof; (v) the Company files a petition in bankruptcy under
the provisions of any bankruptcy law or any insolvency act; (vi) the Company
admits, in writing, its inability to pay its debts as they become due (provided,
however, that receipt by the Company of an audit letter from its accountants
questioning the viability of the Company as a going concern shall not, in and of
itself, be construed as an admission by the Company of its inability to pay its
debts as they become due); (vii) a proceeding or petition in bankruptcy is filed
against the Company and such proceeding or petition is not dismissed within
ninety (90) days from the date it is filed; (viii) the Company files a petition
or answer seeking reorganization or arrangement under the bankruptcy laws or any
law or statute of the United States or any other foreign country or state; (ix)
the Company fails to enter into a license agreement with kathy ireland
WorldWide, Inc.; or (x) the Company shall fail to perform, comply with or abide
by any of the stipulations, agreements, conditions and/or covenants contained in
this Note on the part of the Company to be performed complied with or abided by,
and such failure is not cured within thirty (30) days after written notice of
such failure is delivered by Holder to the Company.

 

(b)          Remedies. Upon the occurrence of one or more Events of Default, the
Holder, at its option and without further notice, demand or presentment for
payment to the Company or others, may declare the then outstanding principal
balance of this Note, together with all other sums due under the Note,
immediately due and payable, together with all accrued and unpaid interest
thereon and thereafter all such sums shall bear interest at the Default Rate,
together with all reasonable attorneys’ fees, paralegals’ fees and costs and
expenses incurred by the Holder in collecting or enforcing payment thereof
(whether such reasonable fees, costs or expenses are incurred in negotiations,
all trial and appellate levels, administrative proceedings, bankruptcy
proceedings or otherwise), and all other sums due by the Company hereunder, all
without any relief whatsoever from any valuation or appraisement laws and
payment thereof may be enforced and recovered in whole or in part at any time by
one or more of the remedies provided to the Holder at law, in equity, or under
this Note.

 

4

 

 

6.           Lost or Stolen Note. Upon notice to the Company of the loss, theft,
destruction or mutilation of this Note, and, in the case of loss, theft or
destruction, of an indemnification undertaking by the Holder to the Company in a
form reasonably acceptable to the Company and customary for similar
circumstances in commercial lender/borrower circumstances, and, in the case of
mutilation, upon surrender and cancellation of the Note, the Company shall
execute and deliver a new Note of like tenor and date and in substantially the
same form as this Note; provided, however, the Company shall not be obligated to
re-issue a Note if the Holder contemporaneously requests the Company to convert
such remaining principal amount and interest into Common Stock.

 

7.           Cancellation. After all principal, accrued interest and all other
sums at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be re-issued.

 

8.           Governing Law. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the laws of
the State of California, without giving effect to provisions thereof regarding
conflict of laws. Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of the state and federal courts sitting in the State
of California for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper, provided, however, nothing contained herein shall limit the Holder’s
ability to bring suit or enforce this Note in any other jurisdiction. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by sending by
certified mail or overnight courier a copy thereof to such party at the address
indicated in the preamble hereto and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS NOTE OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

9.           Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies of the Holder as provided herein shall be
cumulative and concurrent and may be pursued singly, successively or together,
at the sole discretion of the Holder, and may be exercised as often as occasion
therefor shall occur; and the failure to exercise any such right or remedy shall
in no event be construed as a waiver or release thereof.

 

10.          Specific Shall Not Limit General; Construction. No specific
provision contained in this Note shall limit or modify any more general
provision contained herein. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any person as the
drafter hereof.

 

5

 

 

11.          Failure or Indulgence Not Waiver. Holder shall not be deemed, by
any act of omission or commission, to have waived any of its rights or remedies
hereunder, unless such waiver is in writing and signed by Holder, and then only
to the extent specifically set forth in the writing. A waiver on one event shall
not be construed as continuing or as a bar to or waiver of any right or remedy
to a subsequent event.

 

12.          Notice. Notice shall be given to each party at the address
indicated in the preamble hereto or at such other address as provided to the
other party in writing.

 

13.          Usury Savings Clause. Notwithstanding any provision in this Note,
the total liability for payments of interest and payments in the nature of
interest, including, without limitation, all charges, fees, exactions, or other
sums which may at any time be deemed to be interest, shall not exceed the limit
imposed by the usury laws of the jurisdiction governing this Note or any other
applicable law. In the event the total liability of payments of interest and
payments in the nature of interest, including, without limitation, all charges,
fees, exactions or other sums which may at any time be deemed to be interest,
shall, for any reason whatsoever, result in an effective rate of interest, which
for any month or other interest payment period exceeds the limit imposed by the
usury laws of the jurisdiction governing this Note, all sums in excess of those
lawfully collectible as interest for the period in question shall, without
further agreement or notice by, between, or to any party hereto, be applied to
the reduction of the outstanding principal balance of this Note immediately upon
receipt of such sums by the Holder hereof, with the same force and effect as
though the Company had specifically designated such excess sums to be so applied
to the reduction of such outstanding principal balance and the Holder hereof had
agreed to accept such sums as a penalty-free payment of principal; provided,
however, that the Holder of this Note may, at any time and from time to time,
elect, by notice in writing to the Company, to waive, reduce, or limit the
collection of any sums in excess of those lawfully collectible as interest
rather than accept such sums as a prepayment of the outstanding principal
balance. It is the intention of the parties that the Company does not intend or
expect to pay nor does the Holder intend or expect to charge or collect any
interest under this Note greater than the highest non-usurious rate of interest
that may be charged under applicable law.

 

14.          Binding Effect. This Note shall be binding upon the Company and the
successors and assigns of the Company and shall inure to the benefit of Holder
and the successors and assigns of Holder.

 

15.          Severability. In the event any one or more of the provisions of
this Note shall for any reason be held to be invalid, illegal, or unenforceable,
in whole or in part, in any respect, or in the event that any one or more of the
provisions of this Note operates or would prospectively operate to invalidate
this Note, then and in any of those events, only such provision or provisions
shall be deemed null and void and shall not affect any other provision of this
Note. The remaining provisions of this Note shall remain operative and in full
force and effect and shall in no way be affected, prejudiced, or disturbed
thereby.

 

6

 

 

16.          Participations. Holder may from time to time sell or assign, in
whole or in part, or grant participations in this Note and/or the obligations
evidenced hereby, subject, however, to first obtaining the Company’s written
consent. The holder of any such sale, assignment or participation, if the
applicable agreement between Holder and such holder so provides, shall be: (a)
entitled to all of the rights, obligations and benefits of Holder (to the extent
of such holder’s interest or participation); and (b) deemed to hold and may
exercise the rights of setoff or banker’s lien with respect to any and all
obligations of such holder to the Company (to the extent of such holder’s
interest or participation), in each case as fully as though the Company was
directly indebted to such holder.

 

17.          Amendments. The provisions of this Note may be changed only by a
written agreement executed by the Company and Holder.

 

[Signature pages follows]

 

7

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed on and as of
the date set forth above.

 

  NUGENE, INC.         By:     Name:     Title: Chief Executive Officer

 

[ Signature Page to Promissory Note ]

  

 

 

